DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is recited “a plurality of lapped steel sheets” and “holding the sheet”, it is 
unclear whether “holding the sheet … and energizing the sheet” refers to one of the “plurality of lapped steel sheets”; accordingly, the claim may be amended to recite as an example “one of the plurality of lapped steel sheets”, “another one of the plurality of steel sheets” as appropriate to ensure that the claim(s) are definite.   The Applicant is respectfully requested to review the totality of the claims to ensure the claims present consistent and accordingly definite recitations.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (JP 2011005544) in view of Takahashi (US 5,047,608).
With regard to claim 1, Oikawa teaches a resistance spot welding method (cl. 1) for joining a sheet set including a plurality of lapped steel sheets (1a/1b; FIG. 1), the method comprising: holding the sheet set (1a) between a pair of electrodes (2a/2b); and energizing the sheet set (1a) under application of electrode force to thereby join the steel sheets together (FIG. 1), wherein at least one of the plurality of lapped steel sheets (1a) is a surface-treated steel sheet including a metal coating layer on a surface thereof (“as a result, the energization pattern is controlled within the range of practical welding conditions, and the above-mentioned regulations are used, and the resistance spot welding equipment similar to the conventional one is used to reduce the occurrence of shrinkage defects and vertical cracks. A high weld metal part can be formed and a high-strength steel plate can be welded”, pg. 4, ln. 31-34), wherein the energizing comprises a primary energizing step of performing energization to form a nugget portion (3), a non-energizing step in which, after the primary energizing step, the energization is suspended for an energization suspension time Tc (cycles), and a secondary energizing step of, after the non-energizing step, performing energization for reheating while the nugget portion is prevented from growing (“However, in the above formulas (1), (6), (7), (8), (9), t: plate thickness (mm) of the high strength steel plate, EF: pressure applied to the high strength steel plate of the welding electrode ( N), WC: welding current (kA), PHC2: first post-heating current (kA), WT: welding time (ms), PHT2: first post-heating energization time (ms), PHC3: second after Heating current (kA), PHT3: second post-heating energization time (ms)…..”, cl. 4) and wherein, during the energizing, the relations of the following formula (I) are satisfied: (22+A)·B/100<Ip/Im<C when 0<A<3, (17+A)·B/80<Ip/Im<C when 3≤A<7, and (11+A)·B/60<Ip/Im<C when 7≤A<15, formula (I) where Im is a current value (kA) in the primary energizing step, Ip is a current value (kA) in the secondary energizing step, B is a variable defined as 1+0.1·Tc, and C is a variable defined as 
Oikawa does teach utilizing a welding gun which would result in a standard misalignment angle of up to 2 degrees; however, the citation does not explicitly teach the limitation of A is an electrode misalignment angle (degrees) of the electrodes.   However, Takahashi teaches in at least FIG. 1 a pair of opposing upper and lower electrodes (1/2) are disposed in such a manner that the center axes 11 and 12 of the electrodes are inclined at a predetermined angle θ with respect to the electrode forcing axis 10 through workpieces S (FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oikawa reference, such that A is an electrode misalignment angle (degrees) of the electrodes, as suggested and taught by Takahashi, for the purpose of providing a prolonged electrode tip life even when welding coated steel sheets (Takahashi: Summary)
With regard to claim 2, Oikawa teaches in the non-energizing step, the relations of the following formula (II) are satisfied: 0<Tc<(103−A)·t/D when 0<A<3, 0<Tc<5·(23−A)·t/D when 3≤A<7, and 0<Tc<8·(17−A)·t/D when 7≤A<15, formula (II) where t is the total thickness (mm) of the plurality of lapped steel sheets, and D is the tip diameter (mm) of the electrodes (by including a standard misalignment of 2 degrees by a C-spot welding gun and the values from the test 1-2 of Tab.2 the claimed formula would include from said table: A=2 degrees, Tc=180ms, with 50 Hz frequency, this corresponds to Tc=9, B =1+0.1*Tc=1.09; B=1+0.1*Tc = 1.09; C=1+0.2*Tc = 1.8; lp = 8.3 kA, lm = 7.5 kA).
With regard to claim 3, Oikawa teaches after the primary energizing step, the non-energizing step and the secondary energizing step are repeated in this order at least twice (cl. 4, “PHC2: first post-heating current (kA), WT: welding time (ms), PHT2: first post-heating energization time (ms), PHC3: second after Heating current (kA), PHT3: second post-heating energization time (ms).”).
With regard to claim 4, Oikawa teaches at least one of the plurality of lapped steel sheets has a tensile strength of 590 MPa or more (“Tensile Strength: 900-1850 MPa”, pg. 5, ln. 2-6).

With regard to claim 6, Oikawa teaches at least one of the plurality of lapped steel sheets has a tensile strength of 590 MPa or more  (“Tensile Strength: 900-1850 MPa”, pg. 5, ln. 2-6).
With regard to claim 7, Oikawa teaches at least one of the plurality of lapped steel sheets has a tensile strength of 590 MPa or more  (“Tensile Strength: 900-1850 MPa”, pg. 5, ln. 2-6).
With regard to claim 8, Oikawa teaches at least one of the plurality of lapped steel sheets has a tensile strength of 590 MPa or more  (“Tensile Strength: 900-1850 MPa”, pg. 5, ln. 2-6).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761